United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-1214
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                 Lisa Carol Dockins

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
               for the Eastern District of Missouri - Cape Girardeau
                                  ____________

                          Submitted: November 6, 2013
                           Filed: November 14, 2013
                                 [Unpublished]
                                 ____________

Before LOKEN, BOWMAN, and GRUENDER, Circuit Judges.
                          ____________

PER CURIAM.

     Lisa Dockins appeals the 46-month prison sentence that the district court1
imposed following her guilty plea to a drug-conspiracy offense. Her counsel has


      1
       The Honorable Stephen N. Limbaugh, Jr., United States District Judge for the
Eastern District of Missouri.
moved to withdraw, and has filed a brief under Anders v. California, 386 U.S. 738
(1967). Dockins has not filed a pro se supplemental brief. For the reasons that
follow, we affirm.

       Counsel raises several sentencing arguments: (1) the sentence is unreasonable
and excessive, (2) the court abused its discretion when it considered information in the
presentence report (PSR) about Dockins’s drug use in imposing her sentence, (3) the
court abused its discretion in failing to conclude that Dockins was the least culpable
member of the conspiracy, (4) a pretrial services officer made false or misleading
statements at sentencing, and (5) the government impermissibly made statements at
sentencing that were taken from Dockins’s confidential pre-plea proffer meeting.

      We reject all of the foregoing arguments, and conclude that the sentence was
not unreasonable. See United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009)
(en banc) (standard of review). Specifically, the court did not plainly err in its
determination of the level of Dockins’s culpability, see United States v. Molnar, 590
F.3d 912, 914 (8th Cir. 2010) (plain error review for error to which party did not
object); in accepting as true the PSR’s description of Dockins’s drug use, to which she
did not object, see United States v. Douglas, 646 F.3d 1134, 1137 (8th Cir. 2011); or
in considering the information about her drug use in choosing how to sentence
Dockins, see 18 U.S.C. § 3553(a)(1). We also conclude that the sentence, a
downward variance from the calculated Guidelines range, was not substantively
unreasonable. See United States v. Lazarski, 560 F.3d 731, 733 (8th Cir. 2009) (it was
nearly inconceivable that court abused discretion in not varying downward further).
Finally, the court was entitled to accept the statements of the pretrial services officer,
see U.S.S.G. § 6A1.3(a); and at sentencing, Dockins did not alert the court that any
statement by the government breached a proffer agreement, nor does she identify on
appeal which statements were at issue. In these circumstances, we find no error.




                                           -2-
       Counsel also raises a second set of arguments, namely, that (1) the court erred
in accepting Dockins’s guilty plea, (2) the officers who searched Dockins’s home
tricked her into cooperating, (3) the search warrant was invalid, (4) certain
information was not admissible in establishing her guilt, and (5) counsel should not
have waived the filing of pretrial motions, and should have filed a motion to suppress.
However, Dockins pleaded guilty pursuant to a plea agreement in which she agreed
to waive--with the exception of sentencing issues--all rights to appeal all non-
jurisdictional issues including, but not limited to, any issues relating to pretrial
motions, hearings, and discovery and any issues relating to the negotiation, taking or
acceptance of the guilty plea or the factual basis for the plea. We enforce the appeal
waiver as to these arguments, which fall within the scope of the waiver, because the
record reflects that Dockins understood and voluntarily accepted the terms of the plea
agreement, including the appeal waiver, and no miscarriage of justice would result
from enforcing the waiver. See United States v. Andis, 333 F.3d 886, 889-92 (8th Cir.
2003) (en banc).

       Finally, having reviewed the record independently under Penson v. Ohio, 488
U.S. 75, 80 (1988), we have found no nonfrivolous issues for appeal. Therefore, we
grant counsel’s motion to withdraw, and we affirm.
                        ______________________________




                                         -3-